Matter of Burke (2018 NY Slip Op 01851)





Matter of Burke


2018 NY Slip Op 01851


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.



[*1]MATTER OF B. KEVIN BURKE, JR., AN ATTORNEY.

Order of interim suspension entered pursuant to Judiciary Law § 90 (4) (f). (Filed Feb. 28, 2018.)